Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detail Action
This office action is response to the application 16/780,766 filed on 02/03/2020. 
 Claims 1-18 are currently pending and have been considered below.

Terminal Disclaimer 
The terminal disclaimer filed on 03/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent 1,234,567 has been reviewed and is accepted.  The terminal disclaimer has been recorded.]

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given on 03/05/2021 by applicant’s representative Ms. Melissa E. Patterson (Reg. No. 67,455).
The application has been amended as follows:
1.	(Currently Amended) A method comprising: 

comparing the encrypted time-series data with a specification indicative of predictive maintenance , wherein ordering of the specification maintains a relationship with ordering of the encrypted time-series data to implement the comparison without decrypting any of the encrypted time-series data;
determining, based upon the comparison, whether the characteristic of the system comports with the predictive maintenance 
outputting one or more notifications based upon the determination.

3.	(Currently Amended) A method comprising:
receiving encrypted time-series data comprising one or more values associated with one or more signals generated by a system, wherein the encrypted time-series data is representative of a characteristic of the system;
comparing the encrypted time-series data with a specification indicative of one or more expected behaviors of the system a plurality of random values;
determining, based upon the comparison, whether the characteristic of the system comports with the one or more expected behaviors of the system without decrypting any of the encrypted time-series data or a result of the comparison; and	outputting one or more notifications based upon the determination.

10.	(Currently Amended) A system comprising one or more components adapted to:
receive encrypted time-series data comprising one or more values associated with one or more signals generated by a system, wherein the encrypted time-series data is representative of a characteristic of the system;
compare the predictive maintenance , wherein ordering of the specification maintains a relationship with ordering of the encrypted time-series data to implement the comparison without decrypting any of the encrypted time-series data;
determine, based upon the comparison, whether the characteristic of the system comports with the predictive maintenance 
output one or more notifications based upon the determination.

12.	(Currently Amended) A system comprising one or more components adapted to:
receive encrypted time-series data comprising one or more values associated with one or more signals generated by a system, wherein the encrypted time-series data is representative of a characteristic of the system;	compare the encrypted time-series data with a specification indicative of one or more expected behaviors of the system a plurality of random values;
determine, based upon the comparison, whether the characteristic of the system comports with the one or more expected behaviors of the system without decrypting any of the encrypted time-series data or a result of the comparison; and
output one or more notifications based upon the determination. 

Allowable Subject Matter
Claims 1-18 are allowed as amended.
The following is an examiner's statement of reasons for allowance: 
The closest prior art of record TRONCOSO PASTORIZA; JUAN RAMON et al. (US 2011/0060918 A1) and GULAK; Glenn et al. (US 2017/0293913 A1) individually or in combination do not disclose the invention as amended. 
TRONCOSO discloses a technique where a cryptographic system implemented in at least one digital computer with one or more processors or hardware such as FPGAs for performing iterative secure computations, analysis, and signal processing directly on encrypted data in GULAK discloses a technique where a system and method of validating and performing operations on homomorphically encrypted data.
What is missing from the prior art is comparing encrypted time-series data with specification threshold data without decrypting for system's predictive maintenance service and sending appropriate notification to stake holders.
Thus the prior art, when considered individually and in combination, do not teach or suggest the subject matter as recited by independent claims 1, 3, 10 and 12, and thereby claims 1, 3, 10 and 12 are considered allowable. The dependent claims which further limit claims 1, 3, 10 and 12 also are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAZI FAROOQUI whose telephone number is (571) 270-1034.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:30 pm, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashokkumar Patel can be reached on (571) 272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2034. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  

/QUAZI FAROOQUI/
Examiner, Art Unit 2491